Citation Nr: 1230768	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W.K. 


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 1960.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In June 2009 the Veteran testified at a RO hearing before a local hearing officer.  A note in the file reveals that the Veteran failed to appear for a September 2009 Board video hearing.

These matters were previously before the Board in January 2010 and were remanded for additional development.  These matters were again before the Board in June 2010 when the issues on appeal were denied.  Subsequently, in a July 2011 Board decision, the June 2010 decision was vacated with regard to these issues and they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran has reported that he received treatment from the Baptist Hospital in Memphis, Tennessee and the Methodist Hospital in Memphis, Tennessee.  However, review of the claims file does not reveal that records regarding the Veteran's treatment from these facilities have been obtained and associated.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, after obtaining adequate authorization, attempts must be made to obtain complete treatment records regarding the Veteran from the Baptist Hospital in Memphis, Tennessee and the Methodist Hospital in Memphis, Tennessee.

In January 2010, the Board remanded the Veteran's claims, in part, for the Veteran to be afforded a VA medical examination regarding the etiology of any bilateral hearing loss and/or tinnitus found to be present.  Subsequently, in January 2010 the Veteran was notified that he was scheduled for a hearing examination.  The Board notes that the notification was sent to the Veteran's address of record; however, the notice letter is dated on a Friday and only five days prior to the date of the examination.  The Veteran failed to appear for this examination and the examination was cancelled in February 2010.  The Board notes that the Supplemental Statement of the Case, dated in March 2010, indicates that the Veteran was notified of his January 2010 examination five days prior to the examination and failed to appear.  

As it is unclear, due to the proximity in time between the notice letter and the scheduled VA medical examination, whether the Veteran received notice of his scheduled VA medical examination.  Therefore, the Board finds it necessary to make an additional attempt to afford the Veteran a VA medical examination.  See 38 C.F.R. § 3.159.

As the outcome of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus may impact on the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issues of entitlement to service connection for bilateral hearing loss and tinnitus are resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2011.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from the Baptist Hospital in Memphis, Tennessee and the Methodist Hospital in Memphis, Tennessee.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any bilateral hearing loss and/or tinnitus found to be present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from bilateral hearing loss and/or tinnitus that is related to his service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


